DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 19 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 10, 13, 17-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0204513 to Davidson et al.
In regards to claim 1, Davidson teaches an optical connector (100)(Figures 1-4) comprising a housing (200) configured to be removably inserted into a receptacle of an adapter (400), wherein the adapter comprises a receptacle hook (408) received in the receptacle and comprising a first hook arm and a second hook arm in opposing relation with the first hook arm [0036], at least one ferrule (208) received in the housing and a single cable boot (300) disposed on the housing wherein the optical connector has first and second recesses (220) on opposite sides of the optical connector; and wherein the optical connector is configured so that when the optical connector is received in the receptacle of the adapter, the first recess receives a portion the first hook arm and the second recess receives a portion of the second hook arm to retain the optical connector in the receptacle, wherein the at least one ferrule comprises first and second ferrules supported in the housing in spaced apart relationship, the first and second ferrules configured to terminate first and second optical fibers, respectively.  
Although Davidson does not expressly teach the optical connector is sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint, Davidson does teach the use of industry standard connectors ad standard footprints.  Since a small form-factor pluggable transceiver footprint is a known standard footprint and further since Davidson teaches minimizing space and the SFP transceiver footprint minimizes space, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical connector to be sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint.  
Furthermore, although Davidson does not expressly state for the single cable boot to be configured to receive the first and second optical fibers terminated by the first and second ferrules, Figure 7 of Davidson clearly shows a channel within the single cable boot for fibers.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the single cable boot to be configured to receive the first and second optical fibers terminated by the first and second ferrules.
In regards to claim 9, Davidson teaches the housing defines an interior space and comprises a wall that extends 360° about the interior space, each of the first and second ferrules being received in the interior space. (Figure 2)
In regards to claim 10, Davidson teaches an inner front body (206) and an inner back body (212) connected to the inner front body, the inner front body and the inner back body being received in the housing. [0033]
In regards to claim 13, Davidson teaches the connector housing has a connector height and a connector width, the connector housing comprising first and second connector side walls spaced apart along the connector width and first and second connector end walls spaced apart along the connector height.
In regards to claim 22, Davidson teaches the single cable boot is configured to be pulled back in relation to at least a portion of the housing to unlatch the optical connector from the adapter.  The single cable boot element 306 is connected to connector element 218.  When the boot is pulled, the connector can be unlatched via elements 408 and 220 and therefore, the single cable boot is configured to be pulled back to unlatch the optical connector from the adapter.
In regards to claim 23, Davidson teaches the single cable boot is configured to receive a single cable comprising a jacket [0038] circumscribing the first and second optical fibers such that the single cable boot provides strain relief for the single cable.
In regards to claim 17, Davidson teaches an optical connector (100)(Figures 1-4) comprising first and second ferrules (208) configured to terminate first and second optical fibers, respectively, first and second ferrule springs (210) disposed on the first and second ferrules, a single-piece front body (206) having an interior in which the front body supports the first and second ferrules, and a single-piece back body (212) coupled to the front body such that the back body directly contacts the first and second ferrule springs and thereby compresses the first and second ferrule springs against the first and second ferrules to yieldably bias the first and second ferrules in a forward direction, wherein the back body defines a single back post configured to receive the first and second optical fibers terminated by the first and second ferrules.  
But Davidson fails to teach the single-piece front and back body to be formed from one monolithic piece of material.  However, for ease of manufacturing and to simplify the connector, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the single-piece front and back body to be formed from one monolithic piece of material since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v Detroit Stoveworks, 150 U.S. 164
Furthermore, although Davidson does not expressly teach the optical connector is sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint, Davidson does teach the use of industry standard connectors ad standard footprints.  Since a small form-factor pluggable transceiver footprint is a known standard footprint and further since Davidson teaches minimizing space and the SFP transceiver footprint minimizes space, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical connector to be sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint.  
In regards to claim 18, Davidson teaches a single cable boot (300) disposed over the single back post.
In regards to claim 19, Davidson the single cable boot is configured to be pulled back in relation to the single-piece front body and the single-piece back body to unlatch the optical connector from a mating adapter. When the boot is pulled, the connector can be unlatched via elements 408 and 220 and therefore, the single cable boot is configured to be pulled back to unlatch the optical connector from the adapter.
In regards to claim 20, Davidson teaches the single cable boot is configured to receive a single cable comprising a jacket [0038] circumscribing the first and second optical fibers such that the single cable boot provides strain relief for the single cable.
Allowable Subject Matter
Claims 11, 12, 14-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 11 and 12, the prior art of record fails to disclose or reasonably suggest the inner front body comprises first and second longitudinal wall portions extending along a longitudinal axis on opposite ends of the inner front body, the inner front body having open sidewalls between the first and second longitudinal wall portions in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 14-16, the prior art of record fails to disclose or reasonably suggest the connector housing further comprises a first external alignment key formed on the first connector end wall and a second external alignment key formed on the second connector end wall in addition to the accompanying features of the independent claim and any intervening claims. 
In regards to claim 21, the prior art of record fails to disclose or reasonably suggest the single-piece back body and the single-piece front body comprising mutual latch features directly coupling the single-piece back body to the single-piece front body in addition to the accompanying features of the independent claim and any intervening claims.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874